Citation Nr: 1103444	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-42 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder.

2.  Entitlement to an initial compensable rating for the service-
connected bronchitis.

3.  Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1982 and from October 1983 to October 2003.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision by 
the RO.

In October 2008, the Board remanded the case to the RO for 
additional development of the record.

The  issue of a total rating based on individual 
unemployability by reason of service-connected disability 
has been reasonably raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and refers 
the matter to the AOJ for any indicated action.  



FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a final 
decision, the Veteran expressed his intent to withdraw the issues 
of service connection for skin disorder and an initial 
compensable rating for the service-connected bronchitis from 
appellate consideration; hence, there is no question of fact or 
law remaining before the Board as to these matters.

2.  The service-connected hearing loss disability currently is 
not shown to be productive of a loss of hearing acuity worse than 
Level I in either ear; nor is an exceptional pattern of hearing 
loss demonstrated.



CONCLUSIONS OF LAW

1.  As the criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met, the Board has no further jurisdiction as 
to the matter of service connection for a skin disorder.  38 
U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).

2.  As the criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met, the Board has no further jurisdiction as 
to the matter of an initial compensable rating for the service-
connected bronchitis.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010). 

3.  The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.85, 4.86 including Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).

To the extent that the veteran has expressed his clear intention 
to withdraw the claims of service connection for a skin disorder 
and an initial compensable rating for the service-connected 
bronchitis, a discussion of VCAA as to these matters is not 
necessary at this time.

Since the March 2004 rating decision on appeal granted service 
connection for bilateral hearing loss and assigned a disability 
rating and effective date for the award, the statutory notice had 
served its purpose, and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in September 2004.  
The claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these "downstream 
elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims 
file, and VA has obtained all pertinent/identified records that 
could be obtained.  The RO arranged for VA examinations that are 
deemed to be adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria and Analysis

a.  Withdrawn Appeals 

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  3 8 C.F.R. § 20.204.

In an October 2010 statement, the Veteran expressed his clear 
intent to withdraw the issues of service connection for a skin 
disorder and an initial compensable rating for the service-
connected bronchitis from appellate review.  

Consequently, there are no allegations of error of fact or law 
remaining for appellate review in connection with these claims.  
Accordingly, as these matters are found to be withdrawn, the 
appeal to this extent is dismissed.


b.  Bilateral Hearing Loss

In general, disability ratings are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity caused by a given disability. 
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

The Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  

Where there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  

One exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  

Another occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 decibels 
or more.  See 38 C.F.R. § 4.86. 

Table VII is used to determine the rating to be assigned by 
combining the Roman numeral designations for hearing impairment 
of each ear.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2010).  38 C.F.R. § 4.85(f).

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the instant case, there has been no significant change in the 
level of hearing to warrant the assignment of "staged" ratings.

Prior to his separation from service, the Veteran underwent a QTC 
examination in September 2003.  He complained of decreased 
hearing and difficulty understanding conversational speech.   

The audiometry testing on that occasion the recorded finding 
referable to the puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
30
40
40
LEFT
NA
15
10
30
65

The puretone averages were 33 in the right ear and 30 on the 
left.  The speech discrimination scores, using the Maryland CNC 
testing, were those of 94 percent correct in each ear.

A June 2006 VA audiology consultation also noted the Veteran's 
complaints of difficulty in hearing words.  

The audiometry testing revealed the findings of puretone 
thresholds that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
5
5
30
50
LEFT
NA
5
0
35
60

The Maryland CNC test was not used.

An October 2006 VA treatment record indicates that the Veteran 
had been fitted with hearing aids.  

At a February 2010 VA examination, the Veteran complained of 
having difficulty in understanding words if the speaker was not 
visible, especially if there was background noise.  

The Veteran also reported that people had to repeat themselves 
several times and that he did not respond appropriately or at all 
at times due to the hearing impairment.   

The audiometry testing revealed findings of the puretone 
thresholds that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
10
30
55
LEFT
NA
10
5
35
70

The average puretone threshold was 26 in the right ear and 30 in 
the left ear.  The speech discrimination score, using the 
Maryland CNC test, was 94 percent in the right ear and 96 percent 
in the left ear.

The examiner noted that the Veteran had been issued hearing aids 
in 2006 that were still appropriate for his current level of 
hearing.  The examiner added that the Veteran's hearing loss 
might create difficulty understanding conversational speech in a 
poor listening environment, but that he should not have 
significant communication issues under good listening conditions.  

The examiner added that the Veteran's hearing had not changed 
significantly since his last examination in 2003.

The Veteran indicated that his hearing loss had significant 
affect on his occupation in that he had decreased concentration, 
poor social interaction, difficulty following instructions, and 
hearing difficulty.  The resulting work problems led to his being 
assigned different duties.  

The examiner indicated that the Veteran would have problems in 
communicating with co-workers and customers if the listening 
conditions were poor or on the phone.  However, he would be fine 
in a quiet environment and with visual contact with the speaker.

At the outset the Board notes that the findings show the Veteran 
does not have an exception pattern of hearing loss in either ear.  
See 38 C.F.R. § 4.86.  

When applying the results of the audiological testing under 
Tables VI and VIA for each ear, the results show in each instance 
that the findings correspond to numeric designations of  level I 
hearing for each ear.  

Applying the numeric designations of I (left) and I (right) to 
Table VII show that a no percent (noncompensable) rating is 
assignable.  Thus, on this record, a compensable rating is not 
warranted for any period of this appeal.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In this case, based upon the audiological examination results of 
record, the Veteran's hearing loss is simply not of sufficient 
severity to warrant a higher rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  

The Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extraschedular rating is 
warranted.  

Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, 3.321(b) does not rely exclusively on objective 
test results to determine whether a referral for an extra-
schedular rating is warranted.  The Secretary's policy [requiring 
VA audiologists to describe the effect of a hearing disability on 
a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible application."  
Id.

In this regard, the examinations noted that the Veteran had 
difficulty with conversational level speech, particularly in the 
presence of background noise or when on the phone or when the 
other speaker is not visible.  

However, the record shows that the Veteran currently is not 
working and retired in 2006 due to back problems (see February 
2010 VA examination).  

The Veteran in this regard has not presented any competent 
evidence to show any degree of industrial inadaptability that 
would warrant a compensable rating outside the scope of the 
established criteria for evaluating the service-connected hearing 
loss disability. 

Further, after comparing the symptoms of his hearing loss to the 
schedular criteria (as discussed), the Board finds that there are 
no aspects of the disability picture that are not addressed by 
the schedular criteria.  

The service-connected hearing loss in this regard is not shown to 
be productive of an unusual or exceptional disability picture 
that would obviate the application of the established rating 
standards.  

Accordingly, on this record, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

In short, the preponderance of the evidence shows that the 
service-connected bilateral hearing loss does not warrant a 
compensable rating at any time during the period of the appeal.




ORDER

The appeal as to the claim of service connection for a skin 
disorder is dismissed.

The appeal as to the claim for an initial compensable rating for 
the service-connected bronchitis is dismissed.

An increased compensable rating for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


